                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                    :
 DS-CONCEPT TRADE INVEST LLC,       :                       Civil Action No. 16-429 (SRC)
                                    :
                         Plaintiff, :
                                    :                                 ORDER
              v.                    :
                                    :
 ATALANTA CORPORATION et al.,       :
                                    :
                      Defendants. :
                                    :
                                    :

CHESLER, District Judge

       This matter having come before the Court on the motion for default judgment, pursuant

to Federal Rule of Civil Procedure 55(b)(2), by Defendant Atalanta Corporation (“Atalanta”);

and the Court having considered Atalanta’s submissions, and for the reasons stated in the

accompanying Opinion, and good cause appearing,

       IT IS on this 19th day of December, 2018,

       ORDERED that Atalanta’s motion for default judgment (Docket Entry No. 196) is

GRANTED in part and DENIED in part; and it is further

       ORDERED that, as to the third-party claims against third-party Defendant Traian

Jikovski for breach of contract and aiding and abetting breach of fiduciary duty, the motion for

default judgment is GRANTED, and default Judgment is hereby entered against Jikovski on

these third-party claims in Atalanta’s favor; and it is further

       ORDERED that, as to Atalanta’s request to sever claims under Rule 21, the motion for

default judgment is DENIED; and it is further
       ORDERED that Atalanta is awarded damages against third-party Defendant Jikovski in

the amount of $1,404,502.70, jointly and severally with Defendants Gourmet Food Imports, LLC

and Gormet Food Imports Ltd.


                                                   s/ Stanley R. Chesler
                                                 Stanley R. Chesler, U.S.D.J




                                             2
